DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application filed on 1/26/21.  Claims 1-7 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 1/26/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ponnuswamy et al. (US Patent 7,964,506, hereinafter referred to as “Ponnuswamy”) in view of Jiang (US PGPub 2015/0267312, hereinafter referred to as “Jiang”).
Ponnuswamy discloses the semiconductor system substantially as claimed.  See figures 1-22 and corresponding text, where Ponnuswamy shows, in claim 1, an electroplating system comprising: 
a first bath reservoir for containing a first electrolyte solution, the first electrolyte solution (figure 1; col. 6, lines 40-65; col. 7, lines 1-25; col. 8, lines 11-25); 
a second bath reservoir for containing a second electrolyte solution, the second electrolyte solution comprising an acidic copper plating solution (figure 1; col. 3, lines 1-14; col. 4, lines 9-26); 
a clamp for holding a wafer (107) and submerging the wafer (107) in the first electrolyte solution (103), removing the wafer (107) from the first electrolyte solution, and submerging the wafer in the second electrolyte solution after the first electrolyte solution, the wafer comprising features deposited with a cobalt layer (figure 1; col. 6, lines 40-65; col. 7, lines 1-25; col. 8, lines 11-25); 
a first anode submerged in the first electrolyte solution (col. 14, lines 20-67); a second anode submerged in the second electrolyte solution (col. 3, lines 40-59); and 
a direct current power supply for generating a first direct current between the clamp and the first anode and for electroplating a first copper layer on the cobalt layer of the wafer in the first electrolyte solution, and a second direct current between the clamp and the second anode and for electroplating a second copper layer on the first copper layer of the wafer in the second electrolyte solution (col. 14, lines 20-67).

Ponnuswamy fails to shows, in claim 1, the first electrolyte solution comprising an alkaline copper-complexed solution, the wafer comprising features deposited with a cobalt layer.

Jiang teaches, in claim 1, that it’s conventionally known that an electroplating solution could include an acidic and/or non-acidic electroplating, where an alkaline copper-electroplating is included.  In addition, Jiang teaches that these solutions can be done under controlled conditions to increase the effectiveness and efficiency of the plating process ([0100]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate, the first electrolyte solution comprising an alkaline copper-complexed solution, the wafer comprising features deposited with a cobalt layer, in the method of Ponnuswamy, according to the teachings of Jiang, with the motivation of to increase the effectiveness and efficiency of the plating process.
 
Ponnuswamy in view of Jiang shows, in claim 2, wherein the first copper layer includes a copper nucleation layer formed on top of the cobalt layer of the wafer (figure 1; col. 3, lines 1-14).
Ponnuswamy in view of Jiang shows, in claim 3, wherein the second copper layer includes a copper fill layer formed on top of the copper nucleation layer, the copper fill layer configured to fill the features of the wafer (col. 3, lines 40-59).
Ponnuswamy in view of Jiang shows, in claim 4, wherein the wafer is pre-treated with a hydrogen-helium plasma treatment prior to being submerged in the first electrolyte solution (figure 1; col. 6. Lines 39-67; col. 7, lines 1-15).
Ponnuswamy in view of Jiang shows, in claim 5, wherein the hydrogen-helium plasma has a temperature between 75 degrees Celsius and 250 degrees Celsius (col. 10, lines 23-40).
Ponnuswamy in view of Jiang shows, in claim 6, wherein the cobalt layer is deposited on the wafer via chemical vapor deposition prior to the hydrogen-helium plasma treatment (col. 14, lines 57-67).
Ponnuswamy in view of Jiang shows, in claim 7, wherein the alkaline copper-complexed solution has a pH greater than 9, wherein the acidic copper plating solution has a pH less than 2 (col. 9, lines 15-19).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/           Examiner, Art Unit 2898                                                                                                                                                                                             July 2, 2022